DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to phased array with PLL structure, classified in H01Q21/0006.
II. Claims 16-28, drawn to dual nested PLL, classified in H01Q3/34.
III. Claims 29-33, drawn to PLL for phased array applications, classified in H01Q3/36.
The inventions are independent or distinct, each from the other because:
Inventions I (combination) and II (sub-combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because wherein the fast loop includes: the local VCO; and a phase detector configured to detect and generate a phase difference between the local VCO and the reference signal; and a slow loop operable to lock the phase of the local VCO to the phase of the reference signal, and a phase-error-processing module configured to generate a phase control signal based on the detected phase difference, wherein the phase control signal is used to adjust a control voltage of the local VCO to correct a residual phase error between the local VCO and the reference signal; wherein the fast loop is nested in the slow loop. The sub-combination has separate utility such as it cannot be used with the control circuitry wherein each PLL includes control circuitry that controls a phase shift between the local VCO and the adjacent VCO to facilitate phased-array operations. 
Inventions I (combination) and III (sub-combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because a chain of continuously-coupled PLLs, wherein each PLL in the chain of continuously-coupled PLLs includes a local voltage-controlled oscillator (VCO); wherein the local VCO in each PLL is coupled to and phase-locked and frequency-locked with an adjacent local VCO in an adjacent PLL in the chain of continuously-coupled PLLs. The sub-combination has separate utility such as it cannot be used with having an array of unit cells, wherein each unit cell in the array of unit cells includes a radiating element; wherein each unit cell in the array of unit cells includes a PLL having a dual-nested structure that is configured to effectuate phase locking and frequency locking to a reference signal from an adjacent unit cell in the array; wherein each PLL includes a local voltage-controlled oscillator (VCO) that is phase locked and frequency locked with an adjacent VCO in an adjacent PLL in an adjacent unit cell in the array of unit cells.
OR
Inventions I (sub-combination) and III (combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because an array of unit cells, wherein each unit cell in the array of unit cells includes a radiating element; wherein each unit cell in the array of unit cells includes a PLL having a dual-nested structure that is configured to effectuate phase locking and frequency locking to a reference signal from an adjacent unit cell in the array; wherein each PLL includes a local voltage-controlled oscillator (VCO) that is phase locked and frequency locked with an adjacent VCO in an adjacent PLL in an adjacent unit cell in the array of unit cells. The sub-combination has separate utility such as it cannot be used with having a chain of continuously-coupled PLLs, wherein each PLL in the chain of continuously-coupled PLLs includes a local voltage-controlled oscillator (VCO); wherein the local VCO in each PLL is coupled to and phase-locked and frequency-locked with an adjacent local VCO in an adjacent PLL in the chain of continuously-coupled PLLs
Inventions II (combination) and III (sub-combination) are related as combination and sub-combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because a chain of continuously-coupled PLLs, wherein each PLL in the chain of continuously-coupled PLLs includes a local voltage-controlled oscillator (VCO); wherein the local VCO in each PLL is coupled to and phase-locked and frequency-locked with an adjacent local VCO in an adjacent PLL in the chain of continuously-coupled PLLs; and wherein each PLL includes control circuitry. The sub-combination has separate utility such as it cannot be used with having a phase detector configured to detect and generate a phase difference between the local VCO and the reference signal; and a phase-error-processing module configured to generate a phase control signal based on the detected phase difference, wherein the phase control signal is used to adjust a control voltage of the local VCO to correct a residual phase error between the local VCO and the reference signal.
The examiner has required restriction between combination and sub-combination inventions. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I only requires a phased array using PLL with control circuitry that controls a phase shift between the local VCO and the adjacent VCO to facilitate phased-array operations. However, invention II requires a dual nested PLL comprising fast and slow loops, wherein the fast loop is nested in the slow loop without having the control circuitry. Furthermore, invention III requires a PLL for phased array applications comprising a chain of continuously-coupled PLLs, wherein each PLL in the chain of continuously-coupled PLLs includes a local voltage-controlled oscillator (VCO) with the control circuitry. This would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845